Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 15, 2016

The Court of Appeals hereby passes the following order:

A16D0445. JAMES KELLY HOWARD v. THE STATE.

      In 2010, James Kelly Howard was convicted of attempted murder, aggravated
assault, aggravated battery, cruelty to children in the first degree, and other offenses
stemming from his stabbing attack upon a victim and her minor daughter. We
affirmed his convictions on appeal. See Howard v. State, 318 Ga. App. 329 (733
SE2d 859) (2012). Howard subsequently filed a pro se “Motion to Set Aside the
Verdict and Vacate a Void Judgment.” The trial court dismissed the motion, and
Howard filed this application for discretionary appeal. We lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009); see also Wright v. State, 277 Ga. 810, 811 (596 SE2d 587) (2004). Any
appeal from an order denying or dismissing such a motion must be dismissed. See
Harper, supra at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
A direct appeal may lie from an order denying a motion to vacate or correct a void
sentence, but only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119 (676
SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to claims
that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
Accordingly, when a sentence is within the statutory range of punishment, it is not
void. See Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Here, Howard does not argue that his sentence exceeded legal limits; rather, he
claims that the trial court lacked subject matter jurisdiction because he was
fraudulently indicted. He specifically claims that the indictment was not returned by
a qualified grand jury, was not returned in open court, and was not entered into the
minutes. These arguments, however, constitute challenges to the validity of Howard’s
convictions, not his sentence. See Jones v. State, 290 Ga. App. 490, 493 (1) (659
SE2d 875) (2008) (challenge regarding indictment does not raise a valid void
sentence claim). Because Howard has not raised a colorable void-sentence claim, this
application is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            07/15/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.